Citation Nr: 0424069	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-00 244A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder as secondary to a service-connected respiratory 
disability.

2.  Entitlement to special monthly compensation based upon 
the need for aid and attendance.

3.  Whether the appeal from a November 2001 rating decision 
as to the issue of entitlement to specially adapted housing 
or a special home adaptation grant was timely perfected. 

4.  Whether the appeal from a November 2001 rating decision 
as to the issue of entitlement to automobile and adaptive 
equipment or for adaptive equipment only was timely 
perfected.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to May 1956 and from October 1961 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2001 and 
April 2003 by the Montgomery, Alabama, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which, 
respectively, denied entitlement to housing and automotive 
benefits and denied the service connection and special 
monthly compensation issues on appeal.  

The Board notes the veteran had perfected an appeal from the 
denial of entitlement to an annual clothing allowance for the 
year 2001, but that the matter was fully resolved in the 
veteran's favor by an April 2002 RO determination.  
Therefore, no further appellate action as to this issue is 
required.

In November 2003, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

On July 15, 2004, the Board notified the veteran and his 
service representative that the issue of timeliness of a 
substantive appeal had been raised in regard to his claims 
for entitlement to specially adapted housing or special home 
adaptation grant and entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  It was noted that 
the case would be held in abeyance for 60 days to allow the 
veteran an opportunity to present evidence or to request a 
personal hearing; however, by correspondence received on July 
30, 2004, he stated he did not want a hearing as to these 
matters and requested appellate review.  Therefore, the Board 
finds the issues listed on the title page of this decision 
are ripe for appellate review.

The Board notes that in correspondence dated in July 2004 the 
veteran asserted new claims had been submitted for 
entitlement to specially adapted housing or a special home 
adaptation grant and entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  As new claims for 
these specific benefits have not been properly adjudicated or 
developed for appellate review, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's present bilateral knee disorders were 
neither caused nor aggravated by his service-connected 
respiratory disability.  

2.  The veteran does not require aid and attendance as a 
result of his service-connected bronchial asthma with 
restrictive lung disease and pulmonary emphysema. 

3.  A timely substantive appeal from a November 2001 rating 
decision as to the issue of entitlement to specially adapted 
housing or a special home adaptation grant was not received.

4.  A timely substantive appeal from a November 2001 rating 
decision as to the issue of entitlement to automobile and 
adaptive equipment or for adaptive equipment only was not 
received.


CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disorder was not incurred in 
or aggravated by active service, nor as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2003).

3.  A substantive appeal from a November 2001 rating decision 
as to the issue of entitlement to specially adapted housing 
or a special home adaptation grant was not timely filed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2003).

4.  A substantive appeal from a November 2001 rating decision 
as to the issue of entitlement to automobile and adaptive 
equipment or for adaptive equipment only was not timely 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, requires VA to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In this case, the 
veteran was notified of VA's responsibilities and of his 
responsibilities in the development of his service connection 
and special monthly compensation claims by correspondence 
issued prior to the adjudication of these claims in May 2002 
and January 2003.  He was again notified of the VCAA as to 
his special monthly compensation claim by correspondence in 
September 2003.  He was notified of the laws and regulations 
regarding these claims in statements of the case issued in 
May and September 2003, which also provided him with the 
substance of the regulations implementing the VCAA.  He 
acknowledged having been apprised of the VCAA in 
correspondence dated in September 2003 and stated he had no 
additional evidence to submit.  Therefore, the Board finds 
that to decide the appeal at this time would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

With regard to the duty to assist in developing evidence to 
support the veteran's claims, the Board notes that all 
pertinent treatment records identified by the veteran were 
obtained in support of his claims.  These records reflect his 
current disabilities and the treatment he receives.  He has 
undergone VA examinations pertinent to the matters at issue 
and adequate medical opinions have been provided.  
Additionally, service medical records have been obtained and 
were included in the claims file for review by adjudicators.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has concluded that the VCAA does not 
require a remand where the veteran was fully notified and 
aware of the type of evidence required to substantiate his 
claims and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
For these reasons, the Board will proceed with appellate 
review.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, VA records show bronchial asthma with 
restrictive lung disease and pulmonary emphysema is the only 
disability for which service connection has been established.  
The veteran is presently receiving a 100 percent schedular 
disability rating for this disability and special monthly 
compensation because of this rating and his being housebound.  

The medical evidence of record includes diagnoses of gouty 
arthritis, rheumatoid arthritis, and bilateral degenerative 
joint disease to the knees.  An October 1997 private medical 
report noted knee replacement would ultimately be required to 
resolve the veteran's problems, but that he was a higher than 
usual risk because of his weight and lung problems.  

A March 2001 VA orthopedic clinic report noted the veteran 
had received unloader braces for his knees which had helped 
his knees tremendously, but that his ability to walk was 
limited by shortness of breath due to severe pulmonary 
disease.  The examiner noted knee replacement surgery was not 
an option for the veteran at that time because of his 
pulmonary problems which created a high-to-prohibitive risk 
for major surgery.  A July 2002 VA examiner stated the 
veteran was not a candidate for total knee arthroplasty as a 
result of his pulmonary end stage emphysema.  It was noted 
that the risk of the surgery itself would be extremely high 
and that, even if it were successful, the veteran was not in 
physical shape to be able to put his legs to use for 
rehabilitation.  In an October 2002 VA examination report it 
was noted that the veteran's rheumatoid arthritis was causing 
some problems with his respiratory status.  

As a preliminary matter, the Board notes the veteran does not 
allege, nor does the evidence of record show, that he 
incurred or aggravated a knee disorder during active service.  
The veteran, in essence, stipulates that his knee disorders 
were incurred as a result of injury or disease subsequent to 
active service, but he contends that service connection is 
warranted because he is unable to undergo corrective surgery 
for these disorders because of his service-connected 
respiratory disability.  In other words, but for his service-
connected pulmonary disability, he would be able to undergo 
surgery to relieve his nonservice-connected knee disorder.  
The Board notes that the case is unusual in that it involves 
a matter apparently not clearly contemplated by VA law.  The 
facts in the case are not materially in dispute.  

It is significant to note that the Court in Allen construed 
the terms "aggravation" and "aggravated" as general terms 
referring to any increase in disability.  Allen, 7 Vet. 
App. 439, 445.  It was also noted that the term 
"disability" as used in 38 U.S.C.A. § 1110 involves an 
impairment of earning capacity, and that this definition 
mandates that "any additional impairment" of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment was itself a separate disease or injury caused by 
the service-connected condition, should be compensated.  Id. 
at 448.  

The Court noted the interpretation of secondary service 
connection entitlement under the provisions of 38 C.F.R. 
§ 3.310(a) had resulted in conflicting opinions as to those 
requirements.  Allen, 7 Vet. App. 439 (citing Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) (finding that causation, but 
not aggravation, was the proper ground for a claim of 
secondary service connection) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991) (finding that aggravation was a proper ground 
for claim of secondary service connection)).  The Court, 
under the heading "Interpretation II:  Service-Connected 
Condition Must Cause or Aggravate Another Condition," found 
the Tobin rule was the more appropriate interpretation of 
38 C.F.R. § 3.310(a).  Id. at 448.  Thus, entitlement to 
secondary service connection under 38 C.F.R. § 3.310(a) 
requires evidence that a service-connected disability either 
caused or aggravated another disability or an additional 
impairment of earning capacity.

The Board notes, however, that a dissent from the majority 
opinion in Allen argued that both Leopoldo and Tobin should 
be overruled because the matter required a legislative 
remedy.  It was noted the relevant statutory language was 
simple and direct and provided compensation "[f]or 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military . . . ."  38 U.S.C. §  1110 
(emphasis added).  It was further noted that the statute was 
absolutely silent as to post-service aggravation (whatever 
the cause) of a post-service injury and that where the 
statute speaks to aggravation at all, it clearly and 
unambiguously limits compensation to in-service aggravation 
of preexisting injuries.  Although no legislative action has 
been taken as to this matter and this dissenting opinion has 
no authoritative weight, the Board finds this discussion 
illustrates the statutory limitations determinative in the 
instant appeal and this line of reasoning is thus helpful in 
the instant case.

The Board also notes that there are no VA statutes or 
regulations specifically addressing the factual scenario as 
presented in this case where the general debilitating nature 
of a service-connected disability hinders treatment for a 
wholly unrelated physical impairment.  In fact, the proximate 
causation theory of service connection which is embodied in 
38 C.F.R. § 3.310(a) is not explicitly found in the 
empowering statute, at either 38 U.S.C.A. § 1110 or 
38 U.S.C.A. § 1131.  The Secretary expanded upon the 
statutory definition of service connection in promulgating 
38 C.F.R. § 3.310.  The Board finds, however, that 38 C.F.R. 
§ 3.310(a) and the Allen majority interpretation of that 
regulation is the most applicable law for consideration of 
the veteran's claim.  

Based upon the evidence of record and existing VA law, the 
Board finds the veteran's present bilateral knee disorders 
were neither caused nor aggravated by his service-connected 
respiratory disability.  The relationship between these 
disorders is too remote, attenuated, and speculative to 
warrant compensation under the provisions of 38 C.F.R. 
§ 3.310(a).  The Board notes that the term "aggravate" is 
defined as "to make worse" and that "cause" is defined as 
"something that produces an effect, result, or 
consequence."  Webster's II New College Dictionary 21, 177 
(1995).  

In the instant case, there is no probative evidence 
indicating the veteran's service-connected respiratory 
disability itself has made worse, or produced an effect, 
result, or consequence to, his knee disorders.  The evidence 
does, however, show the service-connected respiratory 
disability has inhibited or prevented the veteran from 
undergoing surgery to improve his nonservice-connected knee 
disorder.  As VA law presently only provides service 
connection compensation for disabilities that were either 
incurred in service, were aggravated during service, or were 
caused or aggravated by a service-connected disability, the 
Board finds entitlement to service connection for a bilateral 
knee disorder is not warranted.  

The Board further notes that even were entitlement to 
compensation to be established, efforts to determine the 
incremental degree of any bilateral knee disability 
attributable to the inability to undergo treatment would 
require resort to pure speculation.  It is improbable that a 
medical assessment could be provided with any degree of 
confidence demonstrating the improvement to be gained by 
surgical treatment.  The probability of success for surgical 
procedures is itself indeterminable without resort to 
speculation.  VA law provides, generally, that speculative 
medical opinions do not support the basis for a disability 
claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
Thus, the facts as presented in the present case, do not 
demonstrate there is an actual disability for VA secondary 
service connection compensation consideration. 

Although the veteran testified at his September 2003 hearing 
that he experienced constant knee pain as a result of 
medication, including for his breathing problems, he is not a 
licensed medical practitioner and his statements are not 
competent for the purpose of establishing medical causation.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  There 
is no competent evidence demonstrating the veteran has 
incurred any additional knee disability as a result of 
medication required for the treatment of his service-
connected respiratory disability.  The Federal Circuit has 
held that pain alone cannot be compensable in the absence of 
proof of a service-related disease or injury to which the 
current pain can be connected by medical evidence.  Sanchez-
Benitez v. West, 259 F.3d 1356, 1361 (Fed. Cir. 1997).

In essence, VA law requires evidence of an identifiable, 
quantifiable disability either caused or aggravated by injury 
or disease in service or by a service-connected disability 
for a valid claim for compensation.  See Gilpin, 155 F.3d 
1353; Boyer, 210 F.3d 1351.  No such disability is shown in 
this case.  Even if the Board were to accept the 
interpretation of the law which the veteran urges, the Board 
does not have the authority to expand the concept of service 
connection to include a relationship such as this one.  

For the foregoing reasons, the Board holds that the law as it 
stands simply does not provide the remedy the veteran seeks; 
therefore, the appeal must be denied.

The Board notes that equitable relief may be provided in 
certain cases, but that such matters are solely within the 
discretion of the Secretary.  38 U.S.C.A. § 503; 38 C.F.R. 
§ 2.7.  An application for equitable relief must be filed 
directly with the Secretary, as determinations regarding 
equitable relief are not within the Board's jurisdiction.  
See Darrow v. Derwinski, 2 Vet. App. 303 (1992). 

Special Monthly Compensation Claim

Special monthly compensation is payable to individuals who, 
as a result of a service-connected disability, are so 
helpless as to be in need of the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following:  Inability of a 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and 
attendance determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that the claimant 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater-or-lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id. 

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c). 

In this case, VA records show a 100 percent schedular 
disability rating has been established for bronchial asthma 
with restrictive lung disease and pulmonary emphysema.  This 
is the veteran's only service-connected disability.  He is 
also presently receiving special monthly compensation because 
of his 100 percent rating and being housebound due to his 
service-connected disability.  The requirements for that 
special monthly compensation benefit are met when a claimant 
is substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).

The evidence in this case includes an August 2001 VA aid and 
attendance examination report which noted the veteran was 
unable to walk unassisted and that he required the use of a 
wheelchair due to poor pulmonary status.  It was noted that 
he was not bedridden and that he could eat without 
assistance, but that he could not dress, bathe, and go to the 
bathroom unassisted.  The examiner stated the veteran had 
severe emphysema, oxygen dependence, rheumatoid arthritis 
with limited range of motion of the lower extremities, atrial 
fibrillation, and asthma.  

VA medical records dated in July 2002 noted the veteran was 
overweight and presented in an electric wheelchair.  It was 
noted that he was on oxygen and that he was not ambulating.  
The examiner commented that to maintain any independent 
living at that point the veteran would need to be mobile at 
least within his house.  An April 2002 occupational therapy 
consultation report noted the veteran needed assistance with 
toilet transfers, but that he was independent with bathtub 
transfers and activities of daily living.  It was noted he 
reported difficulty picking up his feet into the bathtub and 
difficulty dressing.

An October 2002 VA examination report noted that the veteran 
was unable to ambulate secondary to his respiratory status.  
It was also noted, however, that he used a walking stick to 
pick up his shoes before putting them on.  A December 2002 VA 
outpatient treatment report noted the veteran was having 
difficulty with his activities of daily living, especially 
getting in and out of the bathtub and with dressing himself.  
It was noted this difficulty was due to degenerative joint 
disease of the knees and difficulty breathing.  

A December 2002 VA aid and attendance examination report 
noted the veteran was not bedridden, but that he could not 
dress, bathe, go to the bathroom, eat, or walk unassisted.  
No improvement was anticipated.  It was noted, in essence, 
that the veteran's problem feeding himself was due to 
difficulty getting to the table and that he had limitation of 
motion of the knees and was unable to stand or ambulate.  The 
examiner stated the veteran required help from his spouse to 
assist with all activities of daily living and that his 
oxygen-dependent, severe chronic obstructive pulmonary 
disease required he use an electric wheelchair.  

At his personal hearing in September 2003 the veteran 
testified that he was able to walk with the assistance of a 
4-wheeled walker for approximately 10 to 12 feet before 
requiring rest.  He stated his use of the walker did not 
decrease his knee pain, but that it did allow him to balance.  
He asserted he was not mobile without assistance and stated 
he could not put on his shoes or stockings or bathe 
unassisted.  He stated that his knees were completely 
immobile.  The veteran's spouse testified that the veteran 
experienced a lot of pain and that he was helpless.  She 
stated she had to do almost everything for him, including 
cooking and cleaning.  

Based upon the evidence of record, the Board finds the 
veteran requires the aid of another in his daily activities, 
including to dress or undress himself, to keep himself 
ordinarily clean and presentable, to feed himself, and to 
attend to the wants of nature.  The evidence, however, does 
not demonstrate he is so helpless as to be in need of the 
regular aid and attendance of another person as a result of 
his service-connected bronchial asthma with restrictive lung 
disease and pulmonary emphysema as required for VA special 
monthly compensation.  

In fact, the evidence demonstrates his limitations of daily 
activities are due in large part to his nonservice-connected 
arthritis disability.  There is no probative evidence 
demonstrating his need for aid and attendance is due solely 
to, or as a result of, his service-connected respiratory 
disorder.  VA medical records show his activities of daily 
living are limited due to his service-connected respiratory 
problem and to his immobility due to nonservice-connected 
arthritis.  

The veteran himself has testified that he was able to walk 
for approximately 10 to 12 feet before requiring rest, in 
spite of constant, severe knee pain.  The Board finds this 
feat is indicative of a level of functioning that, but for 
his nonservice-connected arthritis, would allow the veteran 
to dress or undress himself, to keep himself ordinarily clean 
and presentable, to feed himself, to attend to the wants of 
nature, and to protect himself from the hazards or dangers 
incident to his daily environment.  Therefore, the Board 
finds entitlement to special monthly compensation based upon 
the need for aid and attendance must be denied.  The 
preponderance of the evidence is against the veteran's claim.

Timeliness Issues

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302(a).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  The appeal should set out specific 
allegations of error of fact or law, such allegations related 
to specific items in the statement of the case, and the 
benefits sought on appeal must be clearly identified.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202.  

In computing the time limit for filing a written document the 
first day of the specified period will be excluded and the 
last day included but where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305(b).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  See Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  VA's General Counsel has held 
that the Board has the authority to adjudicate or address in 
the first instance the question of timeliness of a 
substantive appeal and may dismiss an appeal in the absence 
of a timely filed substantive appeal, but that the claimant 
should be afforded appropriate procedural protections to 
assure adequate notice and an opportunity to be heard on the 
question of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).  As 
noted above, the veteran was provided such notice and 
opportunity in an August 2004 letter from the Board.

In this case, the Board finds that no correspondence 
sufficient to perfect an appeal as to the issues of 
entitlement to specially adapted housing or a special home 
adaptation grant and entitlement to automobile and adaptive 
equipment or for adaptive equipment only was received 
subsequent to the May 31, 2002, statement of the case and 
prior to the expiration of the one year period for an appeal 
on November 7, 2002.  In correspondence dated June 12, 2002, 
the veteran referenced a May 31, 2002, VA letter and 
indicated only that all of his treatment had been at VA 
medical facilities.  There was no indication in that 
correspondence that the veteran wished to continue his appeal 
as to the housing or automotive benefit issues in question.  
Although the RO accepted the June 12, 2002, correspondence in 
lieu of a VA Form 9, the Board finds that correspondence was 
insufficient to perfect the appeal as to these matters.  The 
correspondence did not indicate that an appeal was being 
perfected nor did it allege any specific error of fact or law 
in the determination being appealed.

On January 25, 2003, the RO received a VA Form 9 expressing 
continued disagreement with the denial of these claims.  The 
Board notes this document was not timely to perfect the 
appeal.  In correspondence dated in June 2004 the veteran 
stated he realized that the appeal period had expired from 
the November 7, 2001, rating decision, but asserted that a 
new claim had been submitted in December 2002.  Review of the 
claims file reveals that a claim for special monthly 
compensation based upon a need for aid and attendance was 
received in December 2002; however this claim does not 
contain any reference to housing or automobile assistance.  A 
new claim for these benefits has been referred to the RO as 
discussed above, however.  

As the veteran did not submit a timely substantive appeal of 
the denials of specially adapted housing or a special home 
adaptation grant and automobile and adaptive equipment 
arising from the November 7, 2001, rating decision, the 
appeal as to these matters must be dismissed.  See VAOPGCPREC 
9-99 (Aug. 18, 1999).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral knee 
disorder as secondary to a service-connected respiratory 
disability is denied.

Entitlement to special monthly compensation based upon the 
need for aid and attendance is denied.

The appeal for entitlement to specially adapted housing or a 
special home adaptation grant is dismissed.

The appeal for entitlement to automobile and adaptive 
equipment or for adaptive equipment only is dismissed.



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



